Title: To Benjamin Franklin from John Bartram, 24 November 1770
From: Bartram, John
To: Franklin, Benjamin


My dear worthy friend
November the 24th 1770
I have thy Kind letter of August the 26th before me which Comforted me as comming from my dear intimate ould friend. The pamphlet and espetially the picture of my dear Peter was very acceptable, and now I am furnished with four of our worthies Lineus, Franklin Edwards and Collinson (but I want Dr. Fothergill,) to adorn my new stove and lodging room which I have made very Convenient for thair reception alltho I am no picture Enthusiast. Yet I love to looke at the representation of men of inocency integrety ingenuity and Humanity. I can hear nothing this year whether the King continueth his bounty to me or not: William Young Blusters stoutly and publishes it in the news and perticular advertisements all over the countrey that he is Botanist to thair Majesties the King and Queen of Great Britain.
I have sent according to thy desire a small Box of seeds with a list of them in the Box which I have Consighned to James Freeman who hath two Boxes to dispose of for me. He lives in the same house where our dear Peter formerly lived. This comes with great love and respect from thy Sincear friend
John Bartram
Pray my dear friend squeese out a few lines as often as Convenience will alow to comfort thy ould friend in his new stove room.
 
Addressed: To / Mr Benjamin Franklin / London / per Mary & Elizabeth / Capt. Sparks
Endorsed: Red Lion Grace Church Street 39
